Citation Nr: 0402876	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  97-34 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to 
September 1952, from March 1953 to March 1955 and from April 
1955 to July 1956.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran contends that he is unable to work due to his 
service-connected disabilities.  Service connection is 
presently in effect for the following disabilities: residuals 
of a left knee injury, evaluated as 20 percent disabling; 
cryoglobulinemia, evaluated as 10 percent disabling; 
tinnitus, evaluated as 10 percent disabling; and bilateral 
otitis externa, rhinitis and bilateral hearing loss, each 
evaluated as noncompensably disabling.    

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).  All veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  If the veteran is unemployable due 
to service-connected disability, and the percentage 
requirements of 38 C.F.R. § 4.16(a) are not met, the case 
should be submitted to the Director of the Compensation and 
Pension Service for consideration of an extra-schedular 
rating.  38 C.F.R. § 4.16(b).

At the current time, the veteran fails to satisfy the minimum 
percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  
However, as mentioned above, veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of their service-connected disabilities may still be 
assigned a total disability evaluation on an extra-schedular 
basis.  After reviewing the record, and for reasons expressed 
immediately below, the Board finds that the evidence is 
unclear as to whether the veteran's inability to work is due 
to service-connected disability.  

In his formal claim for TDIU (VA Form 21-8940) filed in March 
1997, the veteran reported that he was unable to work due to 
his left knee disability and that he became too disabled to 
work on February 20, 1996.  However, in a March 1997 
statement submitted in connection with his claim, the veteran 
indicated that he stopped working as a result of a stroke 
suffered in February 1996.  Following a VA examination in 
January 1997, a VA examiner opined that the veteran was 
totally unemployable due to degenerative changes in the left 
knee, but indicated that the left cerebrovascular accident 
also disabled him.  

The Board notes that a June 2003 VA rating decision denied 
entitlement to compensation under 38 U.S.C. § 1151 for right 
cerbral vascular accident.  
That disability therefore may not be considered in connection 
with the TDIU claim. 

The Board believes that further development is required to 
determine whether the veteran is unable to work due to 
service-connected disabilities, to include the left knee 
disability or whether the nonservice-connected 
cerebrovascular accident is the root cause of the veteran's 
unemployability.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following:

1.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day-
to-day functioning.  A written copy of 
the report should be inserted into the 
claims folder.

2.  The veteran should be afforded a VA 
general medical examination (and 
additional specialty examinations, if 
indicated).  The claims folder and a copy 
of this remand must be made available to 
and be thoroughly reviewed by the 
examiner prior to the examination.  The 
veteran's service-connected disorders 
should be evaluated for the specific 
purpose of assessing the relative degree 
of industrial impairment, in light of the 
veteran's recorded medical, educational, 
and vocational history.  

The examiner must express an opinion as 
to the degree of interference with 
ordinary activities, including the 
ability to obtain and maintain gainful 
employment, caused solely by the 
veteran's service-connected disorders, as 
distinguished from his nonservice- 
connected disorders (e.g. the 
cerebrovascular accident in 1996) without 
regard to the age of the veteran.  The 
examiner(s) must provide a complete 
rationale for all conclusions and 
opinions.  A report of the examination 
should be associated with the veteran's 
VA claims folder.

3.  Thereafter, VBA should readjudicate 
the issue of entitlement to TDIU.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  




	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




